As concerns the question in the case at bar, which is, whether the portion of the decree awarding defendant alimony should be annulled, I can see no controlling distinction between the procedure approved in Crumbley v. Crumbley and that which was approved in Griffith v. Griffith.
In the Crumbley case, as stated in the opinion of the majority in the case at bar, the decree granted a divorce to the plaintiff and made a disposition of the real property to the parties. The plaintiff appealed from that portion of the decree only which declared defendant to be the owner of certain parcels of land. This court examined the whole record, but only to determine whether plaintiff was equitably entitled to further relief.
In the Griffith case, the defendant defaulted. Plaintiff paid alimony for two years under the portion of the decree awarding alimony and then defaulted. For such default, plaintiff was adjudged to be in contempt of court. To determine whether there was an erroneous exercise of jurisdiction, this court held that the entire record of the divorce case should be available.
In the case at bar, plaintiff did not appeal from the decree of divorce; but in my opinion access to the record upon which that decree is based including the award to defendant of alimony should not be denied. According *Page 564 
to my view, this rule permitting a reexamination of the entire record of the divorce case is necessary to determine the course to be taken in accordance with justice, equity and fairness; whether the issue arises by appeal prosecuted by plaintiff from a portion of the decree, or by appeal from a contempt order prosecuted by defendant, or, as in the case at bar, an appeal by plaintiff from an order upholding plaintiff's liability for the unpaid portions of alimony accruing up to and including October 9, 1946.
For this reason, I dissent from the portion of the opinion overruling in part the opinion in Griffith v. Griffith, but otherwise concur in the result of the majority opinion. *Page 565